DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 03/02/2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 7-9 have been fully considered and are persuasive in view of amendment filed on 03/02/2022.  The rejections of claims 7-9 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 03/02/2022, with respect to the 35 U.S.C. 102(a)(2) rejection of claim 7 have been fully considered and are persuasive in view of amendment filed on 03/02/2022.  The 35 U.S.C. 102(a)(2) rejections of claim 7 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 03/02/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-4, 6, 8-12 and 14-16 have been fully considered and are persuasive in view of amendment filed on 03/02/2022.  The 35 U.S.C. 103 rejections of claims 1-4, 6, 8-12 and 14-16 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 03/02/2022, with respect to the objections of claims 5 and 13 have been fully considered and are persuasive in view of 

Allowable Subject Matter
Claims 1-4, 6-12 and 14-16 as set forth in the amendment filed on 03/02/2022 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0185682 A1 discloses mapping resource in ascending order of frequency domain and mapping resource to different time domain symbols (paragraphs [98, 146]).
US 2018/0324841 A1 discloses mapping resource in ascending order for frequency then moving to a next OFDM symbol (paragraph [171]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 8, 2022